Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objection is made to claim 6 for minor informalities:  Given the horizontal stroke of the numeral “4” that is immediately adjacent to the strike-through, it is unclear 

    PNG
    media_image1.png
    101
    865
    media_image1.png
    Greyscale

whether claim 6 reads “… claim 4, wherein …” or claim 6 reads “… claim , wherein …”.  Provided claim 6 is re-presented in the next claim listing, the problem should not persist going forward for claim 6 in the next claim listing would not include strike-through (unless further amendment is taken).  If any text of any claim adjacent to any numeral having a horizontal stroke, e.g., the numeral 3, 4, 5, 6, 8, or 9, is deleted, please consider amending in a manner that separates the strike-though from such a numeral, e.g., “…claim 4 [[ text omitted ]] …” in lieu of “   claim 4


Claims 1, 2, 3, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over USP 7470364 to Oranski in view of USP 20130056428 to Levy alone or further in view of USP 20040206682 to Hamlin.
USP 7470364 to Oranski discloses a water treatment device for treating running water from a pressurized water source (col. 3, lines 8 - 22, filter cartridge 236 in fig. 10), comprising a housing with a running water inlet (inlet port connector 566 in fig. 10) and a treated water outlet (outlet port connector 568 in fig. 10), the housing defining (see 10).
The subject-matter of claim 1 therefore differs from this known device in that:

2)    a second water treatment medium envelops the first water treatment medium, the second water treatment media being in the form of a pleated fibrous sheet.
Regarding difference 1), USP 20130056428 to Levy discloses a water purification system comprising a tubular porous purification block (see paragraph [0023] and fig. 1A) having high capacities and flow rates (paragraphs [0023], [0142]) characterized by a ratio between the outer diameter dl and the internal diameter d2 comprised between 1.2 and 3.5 (paragraphs [0106], [0135], figs. 1A and 1B).
Given Levy, it would have been obvious to have provided the Oranski device a ratio between the block diameter and the lumen diameter of between 1.5 and 2.  
With respect to difference 2), Levy discloses that a combination of a pleated filter element and a carbon block filter provides unexpectedly high bacteria reduction when compared to the individual components thereof (paragraph [0142]). In the embodiment depicted in fig. 22 and paragraph [0154] the pleated filter element surrounds the tubular block filter.  Accordingly, it would have been obvious to have provided the Oranski device with a second water treatment medium enveloping the first water treatment medium, the second water treatment media being in the form of a pleated fibrous sheet, as suggested by Levy, or by USP 20040206682 to Hamlin [0030]-[0031] Fig. 1.
Per claim 2, claim 2 - see Oranski, col. 10, lines 14-64, apertures 580 communicating with central bore 576 in Fig. 10.

Per claim 12, see Levy, fig. 22.
Per Claim 15, see Oranski, col. 10, lines 14 – 64.
Per claims 13 and 14, absent an unexpected benefit attributed to the particular dimensions recited, it would have been obvious to have scaled each dimension to any desired size of a product to accommodate a desired capacity or processing flow rate.
Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over USP 7470364 to Oranski, USP 20130056428 to Levy alone or further in view of USP 20040206682 to Hamlin, as applied to claim 1 above, further in view of USP 20100176044 to Domb.  See Domb at [0014] [0016] [0055] [0093].  Domb suggests a filtering medium comprising a substantially homogeneous mixture of activated carbon, a zeolite, a quaternary amine polymer, and silver bromide.

Claims 6 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over USP 7470364 to Oranski, USP 20130056428 to Levy alone or further in view of USP 20040206682 to Hamlin, and USP 20100176044 to Domb, as applied to claim 4 above, further in view of USP 20040104161 to Gaignet.
Gaignet at [0009] suggests treating the Oranki water with polyphosphate.  Optimization of a treating chemical’s concentration would have been obvious because concentration is a known result-effective parameter.

8 is rejected under 35 U.S.C. 103 as being unpatentable over USP 7470364 to Oranski, USP 20130056428 to Levy alone or further in view of USP 20040206682 to Hamlin, as applied to claim 1 above, further in view of USP 20040104161 to Gaignet.
Gaignet at [0009] suggests treating the Oranki water with polyphosphate.  Optimization of a treating chemical’s concentration would have been obvious because concentration is a known result-effective parameter.

Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over USP 7470364 to Oranski, USP 20130056428 to Levy alone or further in view of USP 20040206682 to Hamlin, and USP 20040104161 to Gaignet, as applied to claim 8 above, further in view of USP 20140131264 to Patera.  Patera discloses:



[this space blank]

    PNG
    media_image2.png
    598
    420
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    988
    625
    media_image3.png
    Greyscale

See also Patera Fig 7A.  Accordingly, Patera suggests modification of the Oranski device by providing a third water treatment medium in the form of a cylinder or a tubular block and positioned within the lumen or in the form of a layer, coating at least a portion of the lumen's internal face.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over USP 7470364 to Oranski, USP 20130056428 to Levy alone or further in view of USP 20040206682 to Hamlin, as applied to claim 1 above, further in view of USP 3327859 to Pall.  At col 2, Pall discloses: 


    PNG
    media_image4.png
    98
    482
    media_image4.png
    Greyscale

Pall suggests using a pleated filter element with activated carbon within the folds in the Oranski device.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152